Case 1:19-cv-03611-TSC Document 10-2 Filed 12/06/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DANIEL LEWIS LEE
Register Number 21303-009
U.S. Penitentiary Terre Haute
Terre Haute, IN 47802

Plaintiff,
v.

WILLIAM P. BARR
Attorney General

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530;

JEFFREY A. ROSEN

Deputy Attorney General

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530;

ROSALIND SARGENT-BURNS
Acting Pardon Attorney

Office of the Pardon Attorney
950 Pennsylvania Avenue, NW
Washington, DC 20530;

KATHLEEN HAWK SAWYER
Director

Federal Bureau of Prisons

U.S. Department of Justice

320 First St., NW

Washington, DC 20534;

JEFFREY E. KRUEGER
Regional Director

Federal Bureau of Prisons
North Central Region

U.S. Department of Justice
400 State Avenue, Suite 800
Kansas City, KS 66101;

Nee Nome Nee Nee Ne ee ene ae ee Ne ee See Saree Ne Nee Nem Nae Nee meee Nee Nene ee Nee Nee Nee Nee ne Nee Nee ee Nee ee” Ne ee Ne ee ne ee ee ee”

Civil Action No. 1:19-CV03611-DDL
CAPITAL CASE

EXECUTION SCHEDULED FOR
DECEMBER 9, 2019 AT 8:00AM EST

GOVERNMENT
EXHIBIT

:
g

 

 
Case 1:19-cv-03611-TSC Document 10-2. Filed 12/06/19 Page 2 of 8

and

T.J. WATSON

Complex Warden

U.S. Penitentiary Terre Haute
4700 Bureau Road South
Terre Haute, IN 47802,

In their official capacities; and,

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530

Federal Bureau of Prisons
U.S. Department of Justice
320 First St., NW
Washington, DC 20534

Office of the Pardon Attorney
950 Pennsylvania Avenue, NW
Washington, DC 20530;

Seewee? Nemee” Neumree” Nee” Nee” Nomar” Nene” Ne” Nee nee Nmee Nema” Neem Semen Nee” ne ee ee Nee” See” Nee” Nee”

Defendants.

DECLARATION OF KATHERINE N. SIEREVELD
1. L Katherine N. Siereveld, hereby declare that I am employed at the Bureau of
Prisons (“BOP”), FCC Terre Haute, as a Senior Attorney. I have been employed as a Senior
Attorney with the BOP since July 2010.
2. I have reviewed portions of plaintiff's motion and memorandum in support of a
preliminary injunction in this action, specifically Document 4-7 of the motion for preliminary
injunction (“Email Chain”). I make this declaration in support of defendants’ opposition to the

motion for preliminary injunction.

 
Case 1:19-cv-03611-TSC Document 10-2 Filed 12/06/19 Page 3 of 8

3, As part of my duties as Senior Attorney, I was contacted by plaintiffs attorney,
George C. Kouros on August 30, 2019, whereby he made several requests on behalf of plaintiff.
See Email Chain, Doc. No. 4-7, at 10.

4, Mr. Kouros’ requests were not customary, particularly since the requests sought
direct contact with BOP employees, so I researched the issue and discussed his requests with my
superiors.

5, On September 9, 2019, I responded to the requests that BOP Program Statement
5840.04 would most likely apply. See Program Statement 5840.04, attached as Exhibit A. I
explained in my email that this type of information could be shared through inmate evaluations
and progress reports, which would be provided to the Office of the Pardon Attorney. I further
stated that “Outside of the official progress report, which goes through the unit team, staff are not
authorized to express an opinion.”

6. Under Program Statement 5840.04, staff has the ability “to record an observation,
express an opinion, or provide a recommendation for an inmate...through the unit team,
Associate Warden, or Warden.” Id.

7. No BOP officer at Terre Haute has made a request to, or submitted an
observation, opinion, or recommendation for plaintiff, pursuant to Program Statement 5840.04,
although they are permitted to do so.

| 8. No BOP officer at Terre Haute expressed a desire or pursued any avenue such as
an informal request or a union grievance for permission to provide any statement to counsel for

Lee in support of his clemency petition.

 
Case 1:19-cv-03611-TSC Document 10-2 Filed 12/06/19 Page 4 of 8

9, Furthermore, a U.S. Office of Pardon Attorney regulation prohibits the BOP from
forwarding a recommendation, unless specifically requested by the U.S. Pardon Attorney. 28
C.F.R. 571.41 (a) and (b).

10. The U.S. Office of the Pardon Attorney did not request a recommendation from the

Director of the BOP regarding plaintiff's clemency petition pursuant to 28 C.F.R. § 571.41.

Pursuant to the provisions of 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
is true and correct.

Executed this 6" day of December, 2019.
KATHERINE geezzesiemesexe,
Justice, ou=!

 OU=BOP, cn=KATHERINE SIEREVELD,
0,9.2342.19200300.100.1.1=7500100299549

SIEREVELD. incassizoersiis aie

Katherine Siereveld
Bureau of Prisons
Senior Attorney
FCC Terre Haute

 

 
Case 1:19-cv-03611-TSC Document 10-2. Filed 12/06/19 Page 5 of 8

U.S. Department of Justice
Federal Bureau of Prisons

 

 

 

OPI: CPD
Program DATE: 9/1/39.
g DATE: 9/1/99

SUBJECT: Staff Correspondence

St xt : at About Inmates

 

1. PURPOSE AND SCOPE. To outline procedures for staff recommendations and
correspondence to agencies and persons about Bureau inmates.

2. SUMMARY OF CHANGES. This revision incorporates pretrial/holdover
instructions, updates ACA Standards, and includes Program Objectives.

3. PROGRAM OBJECTIVE. The expected result of this program is:

The proper procedures will be followed by staff when preparing inmate
evaluations and/or letters of recommendation to outside agencies and
persons. .

4, DIRECTIVES AFFECTED
a. Directive Rescinded
PS 5840.03 Staff Correspondence About Inmates (3/3/93)

b. Directives Referenced

PS 1351.04 Release of Information (FOIA & Privacy Act) (12/5/96)
PS 3420.09 Standards of Employee Conduct (2/5/99)
PS 5800.11 Inmate Central File, Privacy Folder and Parole Mini-

Files (9/8/97)
5. STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for Adult
Correctional Institutions: 3-4092, 3-4095

b. American Correctional Association 3rd Edition Standards for Adult

Local Detention Facilities:  3-ALDF-1E-01, 1E-04

GOVERNMENT

se

:
:
2
&

 

 
Case 1:19-cv-03611-TSC Document 10-2 Filed 12/06/19 Page 6 of 8

PS 5840.04
9/1/99
Page 2

c. American Correctional Association Standards for Adult Correctional
Boot Camp Programs: 1-ABC-1E-01, 1E-07

dad. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-1E-06

6.  PRETRIAL/HOLDOVER/DETAINEE PROCEDURES. The procedures outlined in this
Program Statement apply to all inmates confined within the Bureau.

7. USE OF OFFICIAL INFORMATION

a. Disclosure Restrictions. The Program Statement on Standards of
Employee Conduct mandates that official information regarding an inmate may
be disclosed or released only as required in the performance of an
employee's duties or upon specific authorization.

b. Disclosure Authorities. Without authorization, staff must not
release official information or directly correspond with outside agencies
or persons regarding an inmate’s:

background,

institutional behavior,

progress, or

anticipated community adjustment.

Staff who want to record an observation, express an opinion, or provide a
recommendation for an inmate must do so through the inmate's unit team,
Associate Warden, or Warden.

The unit team is able to combine and balance recommendations based ona
knowledge of the inmate's history, adjustment, and progress in all areas.

Correspondence may be addressed only to a specific person or agency.
c. Authorized Persons. The Director, or designee; Regional Directors,
or designees; and Wardens, or designees, are the only persons authorized to

release official information.

The reasons for limiting the number of staff authorized to release
official information are to:

 
Case 1:19-cv-03611-TSC Document 10-2 Filed 12/06/19 Page 7 of 8

PS 5840.04
9/1/99
Page 3

e avoid implying “official” sanction of an evaluation or
recommendation, when, in fact, it is one staff member’s opinion.

e avoid implying that a staff member’s opinion provides a “total”
evaluation of the inmate when that staff member’s knowledge and
perspective about the inmate may be quite limited.

8. PROCEDURES

a. Inmate evaluations must be made through routine channels, such as
work reports, program participation reports, medical reports, etc. Staff
wishing to make unique recommendations (for behavior above and beyond
normal work or program expectations) must direct correspondence to the unit
team, Associate Warden, or Warden. -

b. Staff - Inmate evaluations are to be incorporated into the next
progress report and then destroyed. A recommendation will then take the
form of an official evaluation, sanctioned by a delegated authority which
carries more credence than a staff member's opinion.

c. Official correspondence which includes staff recommendations about
inmates, will be prepared for the Warden’s signature. This signature
authority may be delegated to other staff as prescribed by applicable
directives.

d. Staff members must not give copies of evaluations or letters of
recommendation to an inmate, but may inform him or
her of their content. This prevents inmates from using copies of such
correspondence for unauthorized purposes.

e. Correspondence generated through “routine” channels becomes part of
the Inmate Central File which the inmate may view.

However, correspondence the Case Manager determines to be improper for
release, and not yet incorporated into a progress report, must be removed
from the Inmate Central File before inmate review.

 
Case 1:19-cv-03611-TSC Document 10-2 Filed 12/06/19 Page 8 of 8

PS 5840.04
9/1/99
Page 4

9. OTHER DELEGATED AUTHORITY TO CORRESPOND ABOUT INMATES. This Program
Statement does not limit or negate any other Bureau directive delegating
specific authority to a staff member.

/s/
Kathleen Hawk Sawyer
Director ~

 
